Title: To Thomas Jefferson from Enoch Edwards, [6 March 1797]
From: Edwards, Enoch
To: Jefferson, Thomas


                    
                        Dear Sir
                        Monday Morning [6 Mch. 1797]
                    
                    I have received from our Freind Doctor Rush the Letter you did me the favor to write of the 22nd: of Jany: last—my Name is Enoch Edwards, and that was directed to John Edwards—which was the Reason of its laying with him so long.
                    I send you the Papers I mentioned from Mr: Monroe.
                    If you would do me the Favor to take breakfast with Me on Wednesday Morning, at 9 or 10 oClock (or your own hour) I will have some others here of a very curious Nature—and afterwards if agreable I will go to shew you the curious cooking Machines, I spoke to you about. I am very respectfully
                    
                        Eno; Edwards
                    
                